DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 2/8/2021.  Claims 1-36 are pending. 

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 2/8/2021, have been fully considered and are persuasive.  Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a system for conducting transactions and/or actions via an electronic wireless device comprising an electronic wireless device including a dedicated communication component, a transaction server and/or an application server, wherein the electronic wireless device is operable to connect to the transaction server and/or the application server over a network, wherein the electronic wireless device is operable to both stand alone and to access the cloud for on demand computing resources and uplinking and/or downlinking information related to the transaction or the action, and wherein the transaction and/or the action involves exchanging one or more tokens, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 13 & 24 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1, and additionally including 
Dependent claims 2-12, 14-23, & 25-36 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876